   1   Russell Brown
       CHAPTER 13 TRUSTEE
   2
       Suite 800
   3   3838 North Central Avenue
       Phoenix, Arizona 85012-1965
   4   602.277.8996
   5
   6                              UNITED STATES BANKRUPTCY COURT

   7                                        DISTRICT OF ARIZONA
   8
        In re                                              Chapter 13
   9
        KRISTOFFER G. PORTER,                              Case No. 2-19-bk-12413-BMW
  10
  11    and                                                TRUSTEE’S RECOMMENDATION

  12    PAULA M. PORTER,                                          PRELIMINARY
  13                                           Debtors.
  14
                The Trustee has reviewed the Plan, Schedules, and Statement of Financials. Trustee notes
  15
       that following problems which must be resolved prior to the filing of a comprehensive
  16
  17   Recommendation:

  18            1. The proof of claim filed by the Internal Revenue Service, #8, indicates that the Debtors
  19
       have not filed federal income tax returns for 2017. The Trustee cannot complete his analysis for
  20
       determine adequacy of funding until all required tax returns are filed. Debtors must immediately
  21
       prepare and file the outstanding return and provide proof of filing to the Trustee not later than
  22
  23   December 30, 2019.

  24            2. Debtors are $900.00 in default for Plan payments, with an additional payment of $900.00
  25   coming due December 29, 2019. A total of $1,800.00 must be received in the Trustee’s office not
  26
       later than December 30, 2019.
  27
  28


Case 2:19-bk-12413-BMW         Doc 30     Filed 12/12/19     Entered 12/12/19 07:56:34        Desc
                                            Page 1 of 2
   1          If the Debtors provide proof of filing tax returns and bring Plan payments current by
   2
       December 30, 2019, the Trustee will file a comprehensive supplemental recommendation.
   3
   4
         SUMMARY: Pursuant to Local Rule 2084-10(b), not later DECEMBER 30, 2019, Debtors are
   5
   6   to resolve all of the above issues or the Debtors must file an objection to the Recommendation and

   7   obtain a hearing date. If neither is accomplished, then the Trustee could file a notice of intent to
   8   lodge a dismissal order.
   9                                                                           Russell Brown
                                                                               2019.12.11 11:43:19
  10
       Copy mailed or emailed to::
                                                                               -07'00'
  11
  12   KRISTOFFER G. PORTER
       PAULA M. PORTER
  13   5926 EAST CAMPO BELLO DRIVE
       SCOTTSDALE, AZ 85254
  14
  15   PHOENIX FRESH START
       THOMAS ADAMS MCAVITY
  16   4602 E. THOMAS RD., SUITE S-9
       PHOENIX, AZ 85028
  17
  18                Cheryl
  19                Turner
                    2019.12.12
  20                07:21:54
  21                -07'00'
       ______________________________
       cturner@ch13bk.com
  22
  23
  24
  25
  26
  27
  28                                                  -2-


Case 2:19-bk-12413-BMW        Doc 30     Filed 12/12/19     Entered 12/12/19 07:56:34        Desc
                                           Page 2 of 2
